DETAILED ACTION
	This Office action is based on the amendments filed July 22, 2022 for application 16/269,308.  Claim 21 has been amended and claims 34-36 are newly presented; claims 21-36 are currently pending.

Allowable Subject Matter
Claims 21-36 are allowed.  The following is an examiner’s statement of reasons for allowance:
The claims in this application are allowed because the prior art, either singly or in combination, fails to disclose a jaw-joint therapeutic and protective device / low profile mouthguard comprising a U-shaped base including a maxillary component and a mandibular component each having an impression chamber extending from a first molar to an opposite second molar of a user, an anterior airway space, a low profile anterior dental region configured to cover an incisal edge up to a cervical third of anterior maxillary and mandibular teeth of the user, and an anterior air passageway / airway aperture, wherein the maxillary and mandibular components each include a lingual wall, a buccal wall, and a posterior flange area, wherein the mandibular component is offset downwardly and forwardly from the maxillary component, and wherein a first height of the buccal wall of the maxillary component is greater than a height of the anterior dental region of the maxillary component and a height of the buccal wall of the mandibular component is greater than a height of the anterior dental region of the mandibular component in combination with the other claimed limitations.
The closest prior art is Williams (US 5,636,379) which discloses a jaw-joint therapeutic and protective device / low profile mouthguard comprising a U-shaped base including a maxillary component and a mandibular component each having an impression chamber extending from a first molar to an opposite second molar of a user, an anterior airway space, an anterior dental region, and an anterior air passageway / airway aperture, wherein the maxillary and mandibular components each include a lingual wall and a buccal wall, and wherein the mandibular component is offset downwardly and forwardly from the maxillary component (Figs. 1-6; column 2, lines 36-67; column 3, lines 1-8; column 4, lines 58-67; column 5, lines 36-41).
However, Williams fails to teach that the anterior dental region is low profile and is configured to cover an incisal edge up to a cervical third of maxillary and mandibular anterior teeth of the user and that the maxillary and mandibular components each include a posterior flange area configured to be positioned under maxillary and mandibular buccal folds of the end user, wherein a first height of the buccal wall of the maxillary component is greater than a height of the anterior dental region of the maxillary component and a height of the buccal wall of the mandibular component is greater than a height of the anterior dental region of the mandibular component.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/8/2022